 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 1 of 25

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                  DATE FILED: 07/02/19

JONATHAN OTTO

                             Plaintiff,                     Case No. 1:17-cv-4712 (GHW) (JLC)

       - against -
                                                            [Proposed] JOINT
                                                            PRE-TRIAL ORDER
HEARST COMMUNICATIONS, INC.

                            Defendant.



        The parties to the above-captioned action respectfully submit this Proposed Joint

Pre-Trial Order, pursuant to Rule 16 of the Federal Rules of Civil Procedure and section 5.A

of Court’s Individual Rules of Practice in Civil Cases.

(i)     FULL CAPTION OF ACTION

        Jonathan Otto v. Hearst Communications, Inc., 1:17-cv-4712 (GHW-JLC)

(ii)    NAMES OF TRIAL COUNSEL

        For Plaintiff:

        Richard P. Liebowitz
        James H. Freeman
        LIEBOWITZ LAW FIRM, PLLC
        11 Sunrise Plaza, Suite 305
        Valley Stream, NY 11580
        Tel: (516) 233-1600
        Fax: (516) 612-2740

        For Defendant:

        Jonathan R. Donnellan
        Ravi V. Sitwala
        Nathaniel S. Boyer
        THE HEARST CORPORATION
        Office of General Counsel



                                              1
 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 2 of 25



        300 West 57th Street, 40th Floor
        New York, NY 10019
        Tel: (212) 841-7000
        Fax: (212) 554-7000

(iii)   STATEMENT RE: SUBJECT MATTER JURISDICTION

        • This one-count action arises under the Copyright Act, 17 U.S.C. § 101 et seq.

        • This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338(a).

(iv)    BRIEF SUMMARY OF CLAIMS AND DEFENSES

        • PLAINTIFF’S STATEMENT

        Plaintiff Jonathan Otto (“Otto”) is the author and copyright holder of an exclusive

photograph of President Donald Trump whilst crashing a wedding at Trump’s New Jersey

golf resort (the “Photograph”). Defendant Hearst Communications, Inc. (“Hearst”), the

sophisticated publisher of Esquire.com, expropriated the Photograph from a third-party

Instagram account, without Otto’s authorization, for use on Esquire.com.

        On the parties’ cross-motions for summary judgment, the Court determined that

Hearst is liable for copyright infringement. [Dkt. # 85] With respect to the two elements of

Otto’s infringement claim, the Court found that there was no triable issue of fact concerning

the validity of Otto’s copyright ownership or Hearst’s actual copying of the Photograph.

The Court also dismissed Hearst’s affirmative defenses of failure to state a claim, non-

infringement, waiver, consent, release and fair use under 17 U.S.C. § 107.

        Accordingly, a bench trial will be held on the issue of Otto’s damages under 17

U.S.C. § 504(c), which includes the sub-issue of Hearst’s willfulness. Plaintiff seeks an

award of $30,000 as a civil penalty for Heart’s willful infringement or, in the alternative,

five times the maximum amount that Hearst has paid a photographer to cover an event.



                                               2
 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 3 of 25



       • DEFENDANT’S STATEMENT

         This case presents a single count of copyright infringement, concerning a single

factual photograph depicting a newsworthy event, taken by a Vice President for Operations

at Deutsche Bank who styles himself a “guy with an iPhone,” that was used on a single web-

only news article among other photographs of the same scene. This is an exceedingly low-

value case. Otto, with no evidence of any actual damages, has elected to recover statutory

damages in lieu of proving his actual damages. See 17 U.S.C. § 504. On the facts of this

case, and as explained in greater detail below and in the accompanying memorandum of

law, Otto should recover $750, which is generous for the work at issue.

(v)      STATEMENT RE: TRIAL LENGTH

         • The parties have consented to a bench trial which the parties anticipate will be

completed in 1-2 days.

(vi)      STATEMENT RE: MAGISTRATE JUDGE

         • The parties have not consented to trial before the Magistrate Judge.

(vii)     STIPULATIONS OR AGREED STATEMENTS OF FACT AND LAW

Stipulation Regarding Settlement Agreements

1.       The parties will not, for any purpose other than impeachment, seek to introduce,
         elicit testimony concerning, or otherwise reference or use evidence concerning any
         agreements to settle any claims for copyright infringement, including any retroactive
         licensing agreements that were entered into in connection with any such settlement
         agreements.

The Wedding

2.       On June 10, 2017, a wedding reception took place at Trump National Golf Club in
         Bedminster Township, New Jersey (the “Wedding”).

3.       The bride at the Wedding is named Kristen Piatowski (the “Bride”).

4.       U.S. President Donald Trump (“President Trump”) made a surprise appearance at
         the Wedding or, in other words, President Trump crashed the wedding.


                                                3
 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 4 of 25



5.    President Trump’s surprise appearance at the Wedding was a newsworthy event.

6.    President Trump is generally newsworthy.

Plaintiff Jonathan Otto

7.    Otto was employed by Deutsche Bank as a Vice President of Operations at the time
      the Photograph was created.

8.    Otto is not and has never been a professional photographer.

9.    Otto has never been in the business of licensing photographs.

10.   Otto attended the Wedding.

11.   Otto did not have professional camera equipment with him at the Wedding.

The Photograph of President Trump at the Wedding

12.   The Photograph at issue in this lawsuit depicts President Trump with the Bride at the
      Wedding (the “Photograph”).

13.   Otto took the Photograph with his iPhone 7, using its standard camera application.

14.   Otto took other photographs of Trump at the Wedding with his iPhone 7 which are
      not the subject of this infringement lawsuit.

15.   After taking the Photograph, Otto texted a copy of the Photograph to one other
      wedding guest named Sean Burke, who had asked Otto to share the Photograph with
      him.

16.   When Otto texted the Photograph to Sean Burke, Otto had no knowledge as to how
      Burke planned to use the Photograph.

17.   Otto did not post the Photograph to social media.

18.   Otto did not provide the Photograph to commercial news organizations in June of
      2017.

19.   Other people at the Wedding also took photographs of Trump.

Otto’s Licensing History

20.   As of December 11, 2017, Otto had never licensed any photograph that is not the
      Photograph.

21.   Otto has never entered into a license agreement authorizing a third party’s
      publication of the Photograph before that third party published the Photograph.



                                            4
 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 5 of 25



Publication of the Photograph on Instagram

22.   On June 11, 2017, the Photograph was published on Instagram.

23.   Otto did not publish the Photograph to Instagram.

24.   It appears that Laura Piatowski, a family member of the Bride, posted the
      Photograph to her Instagram account @lauramp11.

25.   Hearst obtained the Photograph from Instagram.

26.   Hearst obtained the Photograph from the Instagram account of Laura Piatowski at
      @lauramp11.

Hearst’s Publication of the Photograph on www.Esquire.com

27.   At all times relevant to this action, Hearst owned, operated and/or exercised control
      over the Website www.Esquire.com (the “Website”).

28.   The Website is a frequent licensee of photographs from professional photographers
      and from stock photography agencies, such as Getty Images.

29.   On June 11, 2017, the Photograph, or a reproduction thereof, appeared on the
      Website as part of an article about President Trump’s appearance at the Wedding
      entitled “President Trump is the Ultimate Wedding Crasher,” at the URL
      http://www.esquire.com/newspolitics/news/a55573/president-trump-wedding-
      crasher (the “Article”).

30.   The Photograph appears on Hearst’s servers.

31.   Commercial advertisements were visible at the same URL on www.esquire.com
      where the Photograph was displayed.

32.   Hearst earned revenue from ads that were visible at the same URL on
      www.esquire.com as the Article.

33.   Hearst frequently includes photographs of public figures, celebrities and politicians,
      including President Trump, in articles on www.esquire.com in the ordinary course of
      business.

34.   Hearst’s use of the Photograph, or a reproduction thereof, on the Website did not
      credit Otto as the photographer of the Photograph or otherwise attribute the
      Photograph to Otto.

35.   Hearst did not seek Otto’s permission to publish the Photograph.

36.   Otto never directly granted Hearst authorization to copy the Photograph or distribute
      copies of his image to the public.



                                            5
 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 6 of 25



37.   Photographs licensed by Hearst generally are taken by professional photographers
      with professional camera equipment.

38.   Prior to publishing the Photograph on the Website, Hearst did not communicate with
      Otto.

39.   Subsequent to publishing the Photograph on the Website, but before this lawsuit was
      filed, Hearst did not communicate with Otto.

40.   Otto did not communicate with Hearst regarding its use of the Photograph prior to
      the filing of the Complaint in this action.

41.   Peter Wade wrote the Article.

42.   At the time Hearst published the Photograph, Hearst had the ability to view and/or
      use other photographs of Trump’s attendance at the Wedding.

Publication of the Photograph By Third Party News Organizations

43.   Several third-party news outlets published the Photograph after apparently obtaining
      it from Instagram.

44.   Many similar images of President Trump at the Wedding also circulated on the
      internet.

45.   Several third-party news organizations published the Photograph.

46.   Other photographs of Trump’s attendance at the Wedding have been published.

47.   Numerous news websites ran articles about Trump’s appearance at the Wedding and
      included photographs and/or video other than, or in addition to, the Photograph.
      These third party news articles include, but are not limited to, the following:

             a.     Ashley Killough, “Trump crashes New Jersey Wedding,”
                    www.cnn.com, June 11, 2017;

             b.     Amy B. Wang and Ana Swanson, “President Trump Can’t Stop
                    Crashing Parties at His Golf Clubs,” www.washingtonpost.com, June
                    11, 2017;

             c.     Jay Willis, “Donald Trump Crashes Strangers’ Weddings So He Can
                    Remember What Being Loved Feels Like,” www.gq.com, June 12,
                    2017;

             c.     “President Trump: Wedding Crasher,” www.TMZ.com, June 11,
                    2017;

             e.     Liam Quinn, “Donald Trump crashes wedding at this New Jersey golf


                                            6
 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 7 of 25



                      club,” www.dailymail.co.uk, July 19, 2017;

              f.      Patricia Madek, “Trump plays wedding crasher at New Jersey
                      ceremony,” www.phillyvoice.com, June 12, 2017.

Defendant Hearst Communications, Inc.

48.   Hearst is a for-profit entity.

49.   Hearst is the in the business of publishing news.

50.   Hearst is in the publishing business.

51.   In connection with its publications, every year, Hearst publishes many thousands of
      photographs for which it obtains a license.

52.   Hearst employs lawyers in house who are knowledgeable about U.S. copyright law,
      and about licensing practices in the publishing industry.

53.   As of June 10, 2017, Hearst employed lawyers who are knowledgeable about
      licensing photographs.

54.   Hearst sometimes provides written standards or practices to some employees who
      are responsible for publishing content on the Website.

55.   Hearst sometimes provides written standards or practices to some independent
      contractors who are responsible for publishing content on the Website.

56.   Through its enterprise license with Getty Images, Hearst has access to millions of
      photographs, including photographs of President Trump.

57.   Hearst is a company with diversified media businesses.

58.   Hearst is a large corporation which has over 1,000 employees.




                                              7
    Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 8 of 25



(viii)       WITNESS LIST

Plaintiff’s Statement

#        Witness Name     In       Summary of Testimony            Relevance to
                          Person                                   Issues on Trial

1        Peter Wade       Yes      • Wade’s background and         • Willfulness, i.e.,
                                   training as a journalist        whether Hearst had
                                   and/or photo editor.            actual or
                                                                   constructive
                                   • Wade’s republication of       knowledge that a
                                   the Photograph as part of the   license for the
                                   Esquire.com article.            Photograph had to
                                                                   be obtained from
                                   • Wade’s communications         the copyright
                                   with Michael Sebastian and      holder.
                                   in-house counsel.

2        Michael          Yes      • Sebastian’s background        • Willfulness, i.e.,
         Sebastian                 and training as a supervising   whether Hearst had
                                   editor.                         actual or
                                                                   constructive
                                   • Hearst’s legal clearance      knowledge that a
                                   and licensing of copyrighted    license for the
                                   materials published to the      Photograph had to
                                   Esquire.com website.            be obtained from
                                                                   the copyright
                                   • Hearst’s use of full-time     holder.
                                   in-house counsel to ensure
                                   that photographs used by
                                   Hearst are properly licensed
                                   and attributed.

                                   • Hearst’s standards and
                                   practices for licensing
                                   photographs, which are
                                   disseminated to Hearst’s
                                   reporters and journalists,
                                   including Peter Wade.

3        John G. Plumpe   Yes      • Hearst’s custom and           • Willfulness, i.e.,
                                   practice of licensing           whether Hearst had
                                   photographs for use on          actual or
                                   Esquire.com.                    constructive
                                                                   knowledge that a


                                            8
    Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 9 of 25




#      Witness Name        In         Summary of Testimony             Relevance to
                           Person                                      Issues on Trial

                                      • Hearst’s annual and            license for the
                                      monthly budget for licensing     Photograph had to
                                      photographs for use on           be obtained from
                                      Esquire.com.                     the copyright
                                                                       holder.

                                                                       • Calculation of
                                                                       statutory damages
                                                                       so as to deter future
                                                                       infringement



4      Eve Burton1         Yes        • Heart’s policies and           • Willfulness, i.e.,
                                      practices for training its       whether Hearst had
                                      supervising editors, staff       actual or
                                      journalists and independent      constructive
                                      contractors in legal matters     knowledge that a
                                      relating to licensing of         license for the
                                      photographs, including the       Photograph had to
                                      determination as to whether      be obtained from
                                      uses of photographs              the copyright
                                      constitute fair use under 17     holder.
                                      U.S.C. § 107.
                                                                       • Calculation of
                                                                       statutory damages
                                                                       so as to deter future
                                                                       infringement




1
  Otto is amenable to an alternate witness designated by Hearst, provided that such witness
is a member of Hearst’s in-house legal department and has knowledge of Heart’s policies
and practices as they existed in July 2017 for training its supervisors, staff journalists and
independent contractors who post photographs to Hearst-operated websites.




                                               9
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 10 of 25



Defendant’s Statement

#    WITNESS NAME       IN PERSON     SUMMARY OF                  RELEVANCE TO
                                      TESTIMONY                   ISSUES ON TRIAL
1    Jonathan Otto      No;           Mr. Otto has testified      This testimony is
                        introducing   regarding his               relevant to the
                        deposition    background and his          calculation of
                        transcript    non-existent licensing      statutory damages.
                        excerpts as   history.
                        DX-S
2    Eric Rachlis       Declaration   Mr. Rachlis, a              This testimony is
                        submitted;    photograph and footage      relevant to the
                        will make     licensing consultant        calculation of
                        witness       with nearly thirty years    statutory damages.
                        available     of experience in the
                        for cross     licensing field, will
                        examination   offer expert testimony
                        at trial      concerning copyright
                                      licensing pricing and, in
                                      particular, a reasonable
                                      licensing fee that Otto
                                      could have expected for
                                      the Photograph as it
                                      was used by Hearst, one
                                      time, on a web-only
                                      article.

3    John G. Plumpe     Declaration   Mr. Plumpe, a               This testimony is
                        submitted;    Managing Director of        relevant to the
                        will make     Epsilon Economics,          calculation of
                        witness       will offer expert           statutory damages.
                        available     testimony concerning
                        for cross     the licensing fees that
                        examination   Hearst has paid for
                        at trial      similar photographs of
                                      individuals, public
                                      figures, and President
                                      Trump, based on an
                                      analysis of Hearst’s
                                      licensing practices with
                                      regard to such
                                      photographs.

4.   Michael            Declaration   Mr. Sebastian, who          This testimony is
     Sebastian          submitted;    oversaw the editor who      relevant to the



                                          10
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 11 of 25




#      WITNESS NAME       IN PERSON       SUMMARY OF                   RELEVANCE TO
                                          TESTIMONY                    ISSUES ON TRIAL
                          will make       published the article        calculation of
                          witness         that featured the            statutory damages
                          available       Photograph, will testify     and non-willfulness.
                          for cross       regarding his
                          examination     involvement in the
                          at trial        article at issue, the
                                          practices concerning the
                                          use of copyrighted
                                          content by himself and
                                          those who report to
                                          him, and the training he
                                          and his team have
                                          received.

5      Brooke Siegel      Declaration     Vice President,              This testimony is
                          submitted;      Content with Hearst          relevant to the
                          will make       Magazines Digital            calculation of
                          witness         Media, will testify          statutory damages
                          available       regarding Hearst’s           and non-willfulness.
                          for cross       practices concerning
                          examination     the use of third-party
                          at trial        content



(ix)     DEPOSITION TESTIMONY

         Plaintiff’s Deposition Testimony Designations

         • None.

         Defendant’s Deposition Testimony Designations

         • None, as there are no previously deposed but unavailable witnesses. However,

Hearst understands that Plaintiff is also not submitting a direct examination declaration from

himself in this case. Hearst therefore intends to introduce, as an exhibit, excerpts of the

transcript of Mr. Otto’s deposition as non-hearsay statements by a party opponent. See DX-

S, below; Fed. R. Evid. 801(d), Fed. R. Civ. P. 32(a)(3). Otto may not cross-designate

portions of the transcript in lieu of offering live testimony, as that would be inconsistent


                                               11
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 12 of 25



with both the Federal Rules of Civil Procedure and the rule against hearsay. See Fed. R.

Evid. 801-03, Fed. R. Civ. P. 32(a)(4).

(x)    EXHIBIT LIST

Plaintiff’s Exhibit List

#       P. EX._                DOCUMENT DESCRIPTION            DEFENDANT’S OBJECTIONS
        (Bate-Stamp)
1       P. Ex. 1               Unedited Version of             None.
        (OTTO_0007)            Photograph

2       P. Ex. 2               Edited Version of               None
        (OTTO_0008)            Photograph

3       P. Ex. 3               Text messages b/w Otto and      None.
        (OTTO_0009-11)         Sean Burke, dated June 10-
                               11, 2017

4       P. Ex. 4               Tweets b/w Otto and TMZ,        Relevance. Otto’s post hoc
        (OTTO_0012-13)         dated June 11, 2017             attempts to enforce his
                                                               copyright are irrelevant, and
                                                               any retroactive license that
                                                               resulted from his
                                                               communication with TMZ is
                                                               not relevant or admissible, per
                                                               the stipulation above.

                                                               Moreover, to the extent Otto is
                                                               attempting to offer this exhibit
                                                               to prove the truth of its
                                                               contents, then it is hearsay for
                                                               which no exception applies.
5       P. Ex. 5               Screenshots from Otto’s         None.
        (OTTO_0014-19)         iPhone editing program,
                               dated June 10, 2017

6       P. Ex. 6               Esquire.com article, dated      None.
        (HCI-                  June 11, 2017, entitled
        OTTO_00001-8)          “President Trump is the
                               Ultimate Wedding Crasher”




                                            12
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 13 of 25




7    P. Ex. 7          Hearst’s Cropped Version of    None.
     (HCI-             Photograph
     OTTO_00010)

8    P. Ex. 8          Hearst Digital Intake Form –   None.
     (HCI-             Edit Article 55573, dated
     OTTO_00012-18)    June 11, 2017 at 10:44 a.m.

9    P. Ex. 9          Hearst Digital Intake Form –   It is not clear how Plaintiff
     (HCI-             Edit Image #217074, dated      intends to lay a foundation for
     OTTO_00019-26)    June 11, 2017 at 10:41 a.m.    this document. He must
                                                      authenticate it at trial through
                                                      an adverse witness, to the
                                                      extent Plaintiff can establish
                                                      the document’s relevance in the
                                                      first place. Relevance.
10   P. Ex. 10         Hearst Digital Intake Form –   None.
     (HCI-             Edit Image #217075, dated
     OTTO_00027-32)    June 11, 2017 at 10:41 a.m.

11   P. Ex. 11         Hearst Digital Intake Form –   It is not clear how Plaintiff
     (HCI-             Edit Image #217076, dated      intends to lay a foundation for
     OTTO_00033-40)    June 11, 2017 at 10:41 a.m.    this document. He must
                                                      authenticate it at trial through
                                                      an adverse witness, to the
                                                      extent Plaintiff can establish
                                                      the document’s relevance in the
                                                      first place. Relevance.
12   P. Ex. 12         Hearst Canonical URL           It is not clear how Plaintiff
     (HCI-OTTO_41)     Report, dated June 11, 2017-   intends to lay a foundation for
                       July 7, 2017                   this document. He must
                                                      authenticate it at trial through
                                                      an adverse witness, to the
                                                      extent Plaintiff can establish
                                                      the document’s relevance in the
                                                      first place.     Relevance.
13   P. Ex. 13         Hearst Pages Report, dated     It is not clear how Plaintiff
     (HCI-OTTO_188)    June 12, 2017 at 3:04 a.m.     intends to lay a foundation for
     Confidential                                     this document. He must
                                                      authenticate it at trial through
                                                      an adverse witness, to the
                                                      extent Plaintiff can establish
                                                      the document’s relevance in the
                                                      first place. Relevance.



                                    13
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 14 of 25




14   P. Ex. 14              Hearst DM Esquire – 5520        It is not clear how Plaintiff
     (HCI-                  (Current Actuals and            intends to lay a foundation for
     OTTO_00277)            Estimates PM10, 2017)           this document. He must
     Confidential                                           authenticate and establish its
     (unredacted version)                                   relevance at trial through an
                                                            adverse witness, to the extent
                                                            Plaintiff can establish the
                                                            document’s relevance in the
                                                            first place. Relevance.
15   P. Ex. 15              Intraoffice Text Messages       None.
     (HCI-OTTO_278-         b/w Peter Wade and
     283)                   Michael Sebastian, dated
     Confidential           June 11, 2017

16   P. Ex. 16              Screenshot from Hearst’s        None.
     (Dkt. # 38-13)         Infringing URL (accessed
                            February 23, 2018)

17   P. Ex. 17              ESQUIRE BUDGET                  None
     (HCI-                  SPREADSHEET 2018
     OTTO_000284-
     287)
     Confidential

18   P. Ex. 18              ESQUIRE BUDGET                  None
     (HCI-                  SPREADSHEET 2017
     OTTO_000288-
     292)
     Confidential

19   P. Ex. 19              ESQUIRE BUDGET                  None
     (HCI-                  SPREADSHEET 2016
     OTTO_00293-308)
     Confidential

20   P. Ex. 20              Docket Sheet from CM/ECF        Relevance. Otto seeks to use
     (OTTO_120-121)         listing Hearst as a defendant   this document establish that
                            (accessed November 9,           Hearst has been sued for
                            2017)                           copyright infringement in the
                                                            past. This is irrelevant. Hearst
                                                            reserves the right to move in
                                                            limine to exclude this
                                                            document. Moreover, it is not
                                                            clear how Plaintiff intends to
                                                            lay a foundation for it.


                                         14
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 15 of 25




21     P. Ex. 21            Defendant’s Objections and      None.
                            Answers to Plaintiff’s
                            Second Set of Requests for
                            Admission to Defendant,
                            dated December 22, 2017

22     P. Ex. 22            Defendant’s Objections and      None.
                            Answers to Plaintiff’s First
                            Set of Interrogatories, dated
                            October 2, 2019

23     P. Ex. 23            Defendant’s Objections and      None.
                            Responses to Plaintiff’s
                            First Requests for
                            Production of Documents,
                            dated October 2, 2019

24     P. Ex. 24            Copyright Registration          None
                            Certificate, VA 2-055-309,
                            dated June 12, 2017


Defendant’s Exhibit List

#    D. EX._           DOCUMENT DESCRIPTION                 PLAINTIFF’S OBJECTIONS
     (Bates Range)
1    DX-A              Professional Experience of Eric      None
                       Rachlis (Exhibit 1 to Mr. Rachlis’
                       expert report)
2    DX-B              Screenshots of Licenses from         None
                       Getty, Relied upon by Eric
                       Rachlis (Exhibit 2 to Mr. Rachlis’
                       expert report)
3    DX-C              CV for John G. Plumpe (Tab 1 to      None
                       Mr. Plumpe’s expert report)
4    DX-D              Data concerning 2015-2017
     (HCI-OTTO-        licensing history for
     00284–HCI-        photographs for use on
     OTTO-00360)       Esquire.com
5    DX-E              A chart entitled “License Fees       None
                       Paid for Hearst Stock
                       Photographs, All Photographs”
                       (Tab 3a to Mr. Plumpe’s expert



                                          15
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 16 of 25




#    D. EX._         DOCUMENT DESCRIPTION                 PLAINTIFF’S OBJECTIONS
     (Bates Range)
                     report) see Fed. R. Evid. 1006
6    DX-F            A chart entitled “License Fees       None
                     Paid for Hearst Stock
                     Photographs, Individual
                     Photographer” (Tab 3b to Mr.
                     Plumpe’s expert report) see Fed.
                     R. Evid. 1006
7    DX-G            A chart entitled “License Fees       None
                     Paid for Hearst Stock
                     Photographs, Public Figure
                     Photographs” (Tab 3c to Mr.
                     Plumpe’s expert report) see Fed.
                     R. Evid. 1006
8    DX-H            A chart entitled “License Fees       None
                     Paid for Hearst Stock
                     Photographs, Individual
                     Photographer / Public Figure
                     Photographs” (Tab 3d to Mr.
                     Plumpe’s expert report) see Fed.
                     R. Evid. 1006
9    DX-I            A chart entitled “License Fees       None
                     Paid for Hearst Stock
                     Photographs, Trump
                     Photographs” (Tab 3e to Mr.
                     Plumpe’s expert report) see Fed.
                     R. Evid. 1006
10   DX-J            A graph entitled “Distribution of    None
                     License Fees Per Photograph, All
                     Photographs” (Tab 4a to Mr.
                     Plumpe’s expert report) see Fed.
                     R. Evid. 1006
11   DX-K            A graph entitled “Distribution of    None
                     License Fees Per Photograph,
                     Individual Photographer” (Tab 4b
                     to Mr. Plumpe’s expert report) see
                     Fed. R. Evid. 1006
12   DX-L            A graph entitled “Distribution of    None
                     License Fees Per Photograph,
                     Public Figure Photographs” (Tab
                     4c to Mr. Plumpe’s expert report)
                     see Fed. R. Evid. 1006
13   DX-M            A graph entitled “Distribution of    None


                                        16
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 17 of 25




#      D. EX._             DOCUMENT DESCRIPTION                   PLAINTIFF’S OBJECTIONS
       (Bates Range)
                           License Fees Per Photograph,
                           Individual Photographer/Public
                           Figure Photographs” (Tab 4d to
                           Mr. Plumpe’s expert report) see
                           Fed. R. Evid. 1006
14     DX-N                A graph entitled “Distribution of      None
                           License Fees Per Photograph,
                           Trump Photographs” (Tab 4e to
                           Mr. Plumpe’s expert report) see
                           Fed. R. Evid. 1006
15     DX-O                Slack Conversation between Peter       None
       (HCI-OTTO-          Wade and Michael Sebastian on
       00278-83)           June 11, 2017
16     DX-P                A true, correct, and complete          None
       (Doc. No. 54-2)     copy of the Article, in which the
                           Photograph was Used
17     DX-Q                Screenshots from Hearst’s CMS          None
       (HCI-OTTO-          that display information about the
       00012-00019)        Article stored in Hearst’s CMS
18     DX-R                Screenshots from Hearst’s CMS          None
       (HCI-OTTO-          that display information about the
       00027-00032)        Photograph stored in Hearst’s
                           CMS
19     DX-S                Excerpts of the Transcript of the      None
                           December 11, 2017 Videotaped
                           Deposition of Jonathan Otto
                                *The parties stipulated on the record during the final pre-trial
(xi)    DAMAGES
                                conference held on July 1, 2019 regarding the admissibility of all
                                exhibits for which the parties have not listed objections.
• Plaintiff’s Statement

        Otto seeks enhanced statutory damages under section 504(c) of the Copyright Act,

which provides that a willful copyright infringer may be held liable for between $750 and

$150,000 per work. 17 U.S.C. § 504(c). To prove “willfulness” under the Copyright Act,

the plaintiff must show: (1) that the defendant was actually aware of the infringing activity,

or (2) that the defendant’s actions were the result of “reckless disregard” for, or “willful

blindness” to, the copyright holder’s rights. See In re Aimster Copyright Litigation, 334


                                               17
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 18 of 25



F.3d 643, 650 (7th Cir.2003); Lipton v. Nature Co., 71 F.3d 464, 472 (2d Cir.1995); N.A.S.

Import Corp. v. Chenson Enters., Inc., 968 F.2d 250, 252 (2d Cir.1992); see also Yurman

Design, Inc. v. PAJ, Inc., 262 F.3d 101, 112 (2d Cir.2001) (“Willfulness in this context

means that the defendant recklessly disregarded the possibility that its conduct represented

infringement.”)

       If evidence of actual knowledge is not available, “a plaintiff can still prove

willfulness by proffering circumstantial evidence that gives rise to an inference of willful

conduct.” Island Software & Computer Serv., Inc. v. Microsoft Corp., 413 F.3d 257, 264 (2d

Cir. 2005) (citing Knitwaves, Inc. v. Lollytogs Ltd., 71 F.3d 996, 1010 (2d Cir.1995) (noting

that “[k]nowledge of infringement may be constructive rather than actual; that is, ‘it need

not be proven directly but may be inferred from the defendant’s conduct” ’) (quoting N.A.S.

Import Corp. v. Chenson Enters., Inc., 968 F.2d 250, 252 (2d Cir.1992)).

       In evaluating an infringer’s willful state of mind, courts look to factors such as

whether “whether the infringer was on notice that the copyrighted work was protected;

whether the infringer had received warnings of the infringements; [and] whether the

infringer had experience with previous copyright ownership, prior lawsuits regarding similar

practices, or work in an industry where copyright is prevalent.” Agence France Presse v.

Morel, 934 F. Supp. 2d 547, 570 (S.D.N.Y. 2013).

       Courts in this District have recently found willfulness where a trained journalist

failed to obtain a license to republish a photograph to a media defendant’s commercial news

website and failed to provide the appropriate photo credit to the copyright holder. Mango v.

BuzzFeed, Inc., 356 F. Supp. 3d 368, 374 (S.D.N.Y. 2019). Courts have also found

willfulness where a defendant-media company knowingly saved a photo and then uploaded




                                              18
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 19 of 25



it to a website which defendant “completely controlled and actively monitored.”

FameFlynet, Inc. v. Shoshanna Collection, LLC, 282 F. Supp. 3d 618, 627 (S.D.N.Y.

2017), appeal withdrawn, No. 18-633, 2018 WL 2740233 (2d Cir. Mar. 20, 2018). In short,

the evidentiary standard to establish willfulness against a corporate media outlet is not a

high bar considering that media companies are charged with knowledge of U.S. copyright

law. See, e.g., Fallaci v. New Gazette Literary Corp., 568 F. Supp. 1172 (2d Cir.

1983) (finding that a newspaper publisher willfully infringed because, as a publisher of a

copyrighted newspaper, defendant should have known that its unauthorized reproduction of

plaintiff's copyrighted article constituted copyright infringement).

       Hearst should be found liable for willful copyright infringement because, inter alia,

it is largescale media company well-versed in copyright law, has been repeatedly sued for

copyright infringement in the last three years, hastily poached Otto’s photograph from

Instagram without bothering to conduct a modicum of due diligence into the identity of the

copyright holder, maintained full control and supervision over the Esquire.com website and

made no effort to analyze whether its use constituted a legal fair use prior to publication.

Statutory Damages

       Plaintiff seeks $30,000 in statutory damages under 17 U.S.C. § 504(c) as a civil

penalty for Hearst’s willful copyright infringement of the Photograph. A $30,000 penalty is

warranted on the following grounds:

       (1) $30,000 is the maximum amount for non-willful infringement under 17 U.S.C. §

504(c)(1); thus, the imposition of a $30,000 penalty under 17 U.S.C. § 504(c)(2) to deter

willful infringement is entirely justified under the statutory framework;




                                              19
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 20 of 25



        (2) a $30,000 penalty is the standard amount routinely awarded in this District in

cases of default judgment involving the willful infringement of a single photograph (and

there is no logical reason for imposing any lesser penalty on a defendant whose conduct is

found willful at trial);

        (3) Hearst’s size, wealth and sophistication as a mass media publisher justify a

substantial civil penalty of $30,000 to deter future infringement by Hearst and other

largescale media conglomerates who are similarly situated;

        (4) the recent judicial custom and practice of calculating statutory damages through a

“one-size-fits-all” formula which multiplies lost licensing fees by 3-5 times has proven

wholly ineffective in deterring the widespread infringement of newsworthy photographs in

the Internet Age and is contrary to Congressional intent;

        (5) any attempt to estimate the lost licensing fee is wholly speculative given that: (a)

Otto never licensed the Photograph in the ordinary course of business; and (b) Hearst

expropriated the Photograph without authorization and thereby deprived Otto the

opportunity to engage in arms-length negotiation of any licensing fee.

        Attorneys’ Fees and Costs

        As a “prevailing party” in the action pursuant to 17 U.S.C. § 505, Plaintiff will also

seek an award of his attorneys’ fees and costs within 14 days after entry of the Court’s final

judgment. See, e.g., Crown Awards, Inc. v. Discount Trophy & Co., Inc., 564 F.Supp.2d 290

(S.D.N.Y. 2008), aff’d, 326 Fed.Appx. 575 (2d Cir. Apr. 21, 2009) (“the prevailing party in a

copyright case in which the monetary stakes are small should have a presumptive entitlement to

an award of attorneys’ fees.”) (quoting Assessment Techs. of WI, LLC v. Wiredata, Inc., 361

F.3d 434, 437 (7th Cir. Mar. 17, 2004) (Judge Posner)); Mango, 356 F. Supp. 3d at 374




                                               20
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 21 of 25



(awarding attorneys’ fees where defendant’s conduct was found willful and damages

recovery was moderate).



• Defendant’s Statement

        As explained in greater detail in the accompanying pre-trial memorandum, Otto

should recover no more than $750, which is more than generous for the infringement at

issue here.

        Statutory Damages: “When determining the amount of statutory damages to award

for copyright infringement, courts consider: (1) the infringer’s state of mind; (2) the

expenses saved, and profits earned, by the infringer; (3) the revenue lost by the copyright

holder; (4) the deterrent effect on the infringer and third parties; (5) the infringer’s

cooperation in providing evidence concerning the value of the infringing material; and (6)

the conduct and attitude of the parties.” Bryant v. Media Right Productions, Inc., 603 F. 3d

135, 144 (2d Cir. 2010).

        Here, all of the factors instruct that a damages award at the lowest end of the range is

appropriate. See 17 U.S.C. § 504(c)(1) (range for recovery between $750 and $30,000). To

start, Hearst had, and has proffered, a reasonable, good-faith argument before this Court that

its use of the Photograph was a “fair use” under the Copyright Act, 17 U.S.C. § 107.

Moreover, the evidence will show that Hearst saved, at most, $100 in expenses by not

procuring a license to use the Photograph. Otto did not lose any anticipated revenue

because Otto, a self-proclaimed “guy with an iPhone” who just happened to be the right spot

at the right time, is not a photojournalist; he has never earned any revenue from licensing

any photographs; and he never generated any revenue from licensing the Photograph.




                                                21
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 22 of 25



Hearst has provided Otto with fulsome document production, has generated multiple expert

reports addressing a reasonable licensing fee, and has made numerous witnesses available

for deposition so that Otto can accurately assess the (limited) value of his claim. The only

party in this litigation that has engaged in questionable conduct intended to distort the true

value of Otto’s claim is Otto and his counsel. See Doc. No. 94 (Magistrate Judge Cott’s

order denying a motion for sanctions based on misrepresentations concerning licensing

history during a settlement conference: “[T]he Court strongly cautions Liebowitz and his

firm to be mindful of overplaying their hands (or worse) during settlement

negotiations. . . . This is hardly the first time that Liebowitz and his firm have had their

reputation called into question, and the Court can only hope it will be the last.” (collecting

cases).)

       $750 is 7.5 times a reasonable licensing fee for this Photograph, based on an

unrebutted expert examination of Hearst’s typical licensing practices. See Declaration of

John G. Plumpe. $750 also represents between 15 and 30 times what fee a licensor could

typical expect in the market for the Photograph, based on unrebutted expert testimony of a

photograph and footage licensing consultant. See Declaration of Eric Rachlis. By either

metric, $750 is well above the range that a copyright plaintiff should recover in statutory

damages for an infringement such as this one.

       Moreover, Otto will be unable to introduce any evidence to support his justification

for a drastic upward deviation on the grounds that Hearst’s conduct was “willful” within the

meaning of Section 504 of the Copyright Act. Otto bears the burden of establishing

willfulness under the Copyright Act, 17 U.S.C. § 504(c)(2), which requires him to show

Hearst’s “mental state” and establish that Hearst “had knowledge that its conduct constituted




                                               22
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 23 of 25



infringement or showed reckless disregard for the copyright holder’s rights.” Lipton v.

Nature Co., 71 F.3d 464, 472 (2d Cir. 1995); see also Island Software & Computer Serv.,

Inc. v. Microsoft Corp., 413 F.3d 257, 263 (2d Cir. 2005). Here, Otto has developed no

such evidence; he will not be able to introduce any such evidence; and the mere fact that

Hearst is a large corporation that has been sued for copyright infringement in the past is

irrelevant but, in any event, insufficient to establish willfulness. Indeed, considering the

scope of Hearst’s publishing, the limited number of times that Hearst has been sued for

copyright infringement is a credit to its practices, which are described in the declarations of

Brooke Siegel and Michael Sebastian.

       Even if Otto could establish that Hearst acted “willfully” (and he cannot), case law

does not support a dramatic upward departure from a multiplier of reasonable licensing fees

that is no more than five times a reasonable licensing fee. “Second Circuit case

law . . . reflects that courts in this Circuit commonly award, in cases of non-innocent

infringement, statutory damages of between three and five times the cost of the licensing

fees the defendant would have paid.” Mango v. BuzzFeed, Inc., 316 F. Supp. 3d 811, 814

(S.D.N.Y. 2018) (deciding motions in limine in bench trial concerning the defendant’s use

of a single photograph). Moreover, “a statutory damages award that far exceeds a single-

digit multiple of a reasonable licensing fee is generally appropriate only where the

infringement at issue is more large-scale or otherwise pernicious than the infringement

alleged in this case, which relates to a single production of a single photograph.” Id. at 814

n.1 (emphasis added). For example, in Mango—a case where, unlike here, the defendant

had affirmatively replaced plaintiff’s credit on the photograph with that of another entity—

Judge Marrero found that the defendant had acted willfully, but still only issued a statutory




                                               23
Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 24 of 25



damages award that was five times the reasonable licensing fee, as that was the “higher end

of the range typically awarded by courts in this district.” See 17-cv-06784-VM, Doc. No.

56.

        Plaintiff’s Claim to Attorneys’ Fees: We understand from the above that Plaintiff

intends to move to recover his attorneys’ fees, if he is a prevailing party. 17 U.S.C. § 505.

The question of Plaintiff’s entitlement to attorneys’ fees should await post-trial briefing, as

is typical, as Hearst expects that the trial will be instructive as whether and to what extent

Plaintiff would be entitled to recover his attorneys’ fees. For the reasons explained in this

memorandum and the accompanying declarations, the Court may decline to grant Plaintiff

an award of attorneys’ fees, even if Plaintiff is considered a “prevailing party.” Barcroft

Media, Ltd. v. Coed Media Grp., LLC, No. 16-CV-7634 (JMF), 2018 WL 357298, at *3

(S.D.N.Y. Jan. 10, 2018) (denying copyright infringement plaintiff’s motion for attorneys’

fees in case concerning defendant’s infringing use six celebrity photographs for which

evidence established a reasonable licensing fee of $255 for each photographs); see also 17

U.S.C. § 505 (“[T]he court may also award a reasonable attorney’s fee to the prevailing

party as part of the costs.”); Fogerty v. Fantasy, Inc., 510 U.S. 517, 534, 114 S. Ct. 1023,

1033, 127 L. Ed. 2d 455 (1994) (in distinguishing copyright actions from Civil Rights

actions, explaining that “[p]revailing plaintiffs and prevailing defendants are to be treated

alike, but attorney’s fees are to be awarded to prevailing parties only as a matter of the

court's discretion.”).




                                               24
 Case 1:17-cv-04712-GHW-JLC Document 120 Filed 07/02/19 Page 25 of 25



   (xii)   VERDICT

       • Not applicable on grounds that the parties have consented to a bench trial.



Dated: May 13, 2019

Respectfully Submitted:

LIEBOWITZ LAW FIRM, PLLC                            THE HEARST CORPORATION


By: /s/jameshfreeman.com                            By: /s/ Nathaniel S. Boyer
James H. Freeman                                    Jonathan R. Donnellan
11 Sunrise Plaza, Suite 305                         Ravi V. Sitwala
Valley Stream, NY 11580                             Nathaniel S. Boyer
Tel.: (516) 233-1660                                Office of General Counsel
                                                    300 West 57th Street, 40th Fl.
                                                    New York, NY 10019
                                                    Tel: (212) 841-7000


Attorneys for Plaintiff                             Attorneys for Defendant



SO ORDERED.
                                             _____________________________________
Dated: July 2, 2019
                                                   GREGORY H. WOODS
New York, New York                                United States District Judge




                                             25
